Citation Nr: 0928578	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-25 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to exposure to herbicides.

2. Entitlement to service connection for peripheral 
neuropathy due to diabetes mellitus, type 2. 

3. Entitlement to service connection for a skin condition. 

4. Entitlement to service connection for posttraumatic stress 
disorder. 

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for bilateral hearing 
loss. 

7. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The Veteran, who is the appellant, served on active duty from 
September 1968 to November 1970 and from May 1973 to August 
1976.  He also served in the Washington Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In September 2008, the Veteran referred to a claim of 
secondary service connection for erectile dysfunction, which 
has been previously denied by the RO.  And the matter is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

In June 2009, the RO notified the Veteran that his records 
were being transferred to the Board.  

In July 2009, the Veteran timely requested a hearing before a 
Member of the Board.  38 C.F.R. § 20.1304(a). 

The Veteran is entitled to a hearing before a Veterans Law 
Judge, either in person, or via video conference in lieu of 
an in-person hearing, if he so chooses.  38U.S.C.A. 
§ 7107(b); 38 C.F.R. § 20.700 (2009).  

To ensure procedural due process, the case is REMANDED to the 
RO for the following:
Schedule the Veteran for a hearing before 
a Member of the Board at the Regional 
Office in Seattle, Washington. 

The Veteran has the right to submit additional evidence and 
argument on the matters or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

